UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4178


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ISMIL RASHEED JEFFERS, a/k/a Ismil Gray,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cr-00079-FL-1)


Submitted: December 29, 2017                                  Decided: February 13, 2018


Before MOTZ, TRAXLER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott L. Wilkinson, SCOTT L. WILKINSON & ASSOCIATES, P.C., Raleigh, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ismil Rasheed Jeffers pled guilty, pursuant to a plea agreement, to two counts of

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012). On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious grounds for appeal but questioning

whether (1) the district court erred in applying U.S. Sentencing Guidelines Manual

§ 2K2.1(a)(2) (2016) because Jeffers did not have two prior convictions for crimes of

violence or controlled substance offenses; and (2) the district court erred in enhancing

Jeffers’ sentence based on the possession of three to seven firearms under USSG

§ 2K2.1(b)(1)(A). Jeffers has filed a pro se brief alleging that the district court erred by:

(1) failing to group the offenses for sentencing purposes; (2) assigning three criminal

history points for a previous conviction; and (3) applying a sentencing enhancement for

obstruction of justice. He also reiterates counsel’s arguments regarding the firearm

enhancement and the § 2K2.1(a)(2) enhancement. We affirm.

       With regard to Jeffers’ first argument, we conclude that the district court did not

err in applying USSG § 2K2.1(a)(2). Under either the 2015 or 2016 version of the

Sentencing Guidelines, Jeffers’ prior North Carolina conviction for common law robbery

qualifies as a crime of violence. See United States v. Gattis, 877 F.3d 150, 158 (4th Cir.

2017) (holding that North Carolina common law robbery matches generic contemporary

meaning of robbery); United States v. Williams, 697 Fed. App’x 209, 210–11 (concluding

that North Carolina common law robbery is a crime of violence under the 2015

Sentencing Guidelines). As to Jeffers’ North Carolina conviction for possession with

                                             2
intent to manufacture, sell, or deliver heroin, the Guidelines define a controlled substance

offense as any “offense under federal or state law, punishable by imprisonment for a term

exceeding one year, that prohibits . . . the possession of a controlled substance . . . with

intent to manufacture, import, export, distribute, or dispense.” USSG § 4B1.2(b). North

Carolina law provides that it is unlawful for any person to “possess with intent to

manufacture, sell or deliver, a controlled substance.”      N.C. Gen. Stat. § 90-95(a)(1)

(2015). Heroin, the drug involved in the predicate offense at issue, is classified as a

Schedule I narcotic. N.C. Gen. Stat. § 90-89(2)(j) (2015). Possession with intent to

distribute a Schedule I narcotic constitutes a Class H felony, N.C. Gen. Stat. § 90-95(a),

(b)(1) (2015), which is punishable by up to 14 months’ imprisonment. N.C. Gen. Stat.

§ 15A-1340.17(c), (d) (2015).     Thus, Jeffers’ conviction fits comfortably within the

definition of a controlled substance offense.

       We also conclude that sufficient evidence supported the district court’s factual

conclusion that Jeffers possessed a firearm in September 2015. See United States v.

Thompson, 874 F.3d 412, 414 (4th Cir. 2017) (holding factual Guidelines errors are

reviewed for clear error). Notably, Jeffers was driving and was in control of the vehicle

in which the firearm was discovered beneath Jeffers’ seat and within his reach, and a

statement given by a passenger supported the conclusion that the firearm belonged to

Jeffers. The sum of the evidence indicates that Jeffers at least constructively possessed

the firearm. See United States v. Al Sabahi, 719 F.3d 305, 311 (4th Cir. 2013) (setting

forth standard for constructive possession). Therefore, the district court’s conclusion is

not clearly erroneous.

                                                3
       In accordance with Anders, we have reviewed the entire record in this case

including the issues raised in Jeffers’ pro se brief, and have found no meritorious grounds

for appeal. We therefore affirm the district court’s judgment. This court requires that

counsel inform Jeffers, in writing, of the right to petition the Supreme Court of the United

States for further review. If Jeffers requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Jeffers.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             4